Affirmed and Memorandum Opinion filed March 4, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00040-CR
____________
 
ANDRE RISHAWN ROBERTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Court Cause No. 92382
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a plea of guilty to possession of marijuana.
Pursuant to an agreement with the State on punishment, on March 10, 2008, the
trial court deferred a finding of guilt and placed appellant on community
supervision for ten years and assessed a $1000 fine. The State subsequently
moved to adjudicate appellant’s guilt. After finding three of the allegations
in the State’s motion true, on December 1, 2008, the trial court adjudicated
appellant’s guilt and sentenced him to confinement for nine years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).
A copy of counsel=s brief was delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a pro
se response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex.
Crim. App.1991). As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish C Tex. R. App. P.
47.2(b).